Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 20, 2010                                                                                             Marilyn Kelly,
                                                                                                                   Chief Justice

  141600 & (45)                                                                                      Michael F. Cavanagh
                                                                                                       Maura D. Corrigan
  SAMUEL KATZ and SHARON KATZ,                                                                        Robert P. Young, Jr.
                                                                                                      Stephen J. Markman
           Plaintiffs-Appellants/                                                                     Diane M. Hathaway
           Cross-Appellees,                                                                          Alton Thomas Davis,
  v                                                                SC: 141600                                           Justices
                                                                   COA: 288624
                                                                   Oakland CC: 2007-087573-CZ
  RIVERWOOD SUBDIVISION HOMEOWNERS
  ASSOCIATION, FREDERICK KALT, DENISE
  S. KALT, NICHOLAS CALLIS, TERRY
  SIMMONS, RICHARD L. LEVIN, KAREN L.
  LEVIN, PATRICK K. WATT, CAROL W.
  TRAUGOTT, PEGGY J. OLSEN, JOCELYN A.
  GLASS, DR. NELSON PONT, NORMA PONT,
  EDWARD W. POLLAK, FIONA SZENGER-
  LEE, SUSAN PETROS, JANE SHOEMAKER
  FRENCH, MARGARET SHOEMAKER
  TIBBETTS, NORMAN F. MEYERS, SHIRLEY
  JANE MEYERS, JAN P. RICHTER, KRISTEN
  RICHTER, JULIAN LEFKOWITZ, RUTH
  LEFKOWITZ, MICHAEL B. HOYT, STEVEN
  ROSEN, STEPHANIE ROSEN, STEVEN W.
  SAMOSIUK, LILA JEANNE SAMOSIUK,
  MICHAEL L. HEISEL, JULIA A. HEISEL,
  HOWARD S. BROWN, LISA N. BROWN,
  SCOTT STERN, LISA STERN, HARRIET
  SKLAR, DR. MANUEL SKLAR, ARTHUR S.
  MARDIGAN, ROSALIE MARDIGAN, JOSEPH
  SHULMAN, BAYLEE SHULMAN, RAINER
  HOEFS, GABRIELLE TILLIE-HOEFS, ROBERT
  HUNTER MCDONALD, CHRISTINE H.
  MCDONALD, WARREN A. SESSING, ROBERT
  G. LEVY, and KERMIT K. LACKEY,
             Defendants-Appellees/
             Cross-Appellants.
  _________________________________________/

         On order of the Court, the application for leave to appeal the July 6, 2010
  judgment of the Court of Appeals and the application for leave to appeal as cross-
  appellants are considered, and they are DENIED, because we are not persuaded that the
  questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 20, 2010                   _________________________________________
         d1213                                                                Clerk